Citation Nr: 1309699	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-46 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1979 to May 1983 and from August 1983 to October 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2012, the Veteran appeared at hearing before an Acting Veterans Law Judge, who is no longer employed by the Board.  

Pursuant to 38 C.F.R. § 20.707, the Veteran has requested a new hearing before another Veterans Law Judge.

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


